Bloodworti-i, J.
This -was a suit against a landlord for goods furnished his tenant by third persons. The evidence for the plaintiff was sufficient to authorize the jury to reach the conclusion that the goods were furnished the tenant solely on the credit of the defendant. The defendant denied that he ever authorized the plaintiff to charge any of the goods to him, or that he was liable on the account for any amount except $18.20 for four sacks of guano. This amount was paid into court. The jury, who are the arbiters in all questions of fact, believed the evidence of the plaintiff and returned a verdict for the amount of principal sued for, less $18.20 which had been paid into court. Under the principle announced in Trapnell v. Bird, 21 Ga. App. 21 (2) (93 S. E. 498), and Cordray v. James, 19 Ga. App. 156 (91 S. E. 239), the verdict was authorized, and there is no merit in any of the grounds of the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.